SUPERIOR COURT
                                      OF THE
                                STATE OF DELAWARE

WILLIAM C. CARPENTER, JR.                           NEW CASTLE COUNTY COURTHOUSE
               JUDGE                                500 NORTH KING STREET, SUITE 10400
                                                    WILMINGTON, DE 19801-3733
                                                    TELEPHONE (302) 255-0670




                                     January 19, 2016

Lawrance S. Kimmel, Esquire
Kimmel, Carter, Roman, Peltz & O’Neill, P.A.
56 W. Main Street
Plaza 273, 4th Floor
Newark, DE 19702

Susan L. Hauske, Esquire
Tybout, Redfearn, & Pell
750 Shipyard Drive, Suite 400
P.O. Box 2092
Wilmington, DE 19899

Andrew J. Connolly, Esquire
Post & Schell, P.C.
Four Penn Center
1600 John F. Kennedy Blvd.
Philadelphia, PA 19103

       RE:    Kristen A. Boyd and Bobby Boyd v. George Curtiss Fleetwood and
              Mumford and Miller
              C.A. No. N14C-07-031 WCC

                  On Plaintiffs’ Motion to Amend the Complaint
                                   GRANTED

Dear Counsel:

      The Court has before it Plaintiffs’ Motion to Amend the Complaint pursuant
to Superior Court Civil Rule 15(a), which was filed on September 23, 2015. A
hearing was held on October 7, 2015 and the Court reserved decision on the
Motion pending a letter from counsel regarding the parties’ mediation efforts. At
the request of both parties, the Court agreed to hold its ruling on the instant
Motion in abeyance until after mediation was completed. Having since been
advised that the mediation was unsuccessful, the Court reviewed the Motion and
Defendants’ Response in Opposition. For the following reasons, Plaintiffs’
Motion to Amend the Complaint is GRANTED.

       In this case, Plaintiff Kristen A. Boyd (“Mrs. Boyd”) sustained personal
injuries in a motor vehicle accident on September 6, 2012 involving a vehicle
operated by Defendant George Curtiss Fleetwood in the course of his employment
with Defendant Mumford and Miller. Plaintiffs filed the initial Complaint on
July 5, 2014, in which Mrs. Boyd alleged her injuries were caused as a result of
Defendants’ negligence. Based on information recently obtained in discovery,
Plaintiffs are now seeking to amend the Complaint to include allegations of
reckless and wanton conduct and request punitive damages.

       A party may amend its pleading after a response has been filed pursuant to
Rule 15(a) either “by leave of court or written consent of the adverse party; and
leave shall be freely given when justice so requires.”1 The rule thus liberally
permits amendments to pleadings “unless the opposing party would be seriously
prejudiced thereby.”2 Further, where the statute of limitations for a proposed
claim has expired, the claim will nevertheless relate back to the date of the original
filing so long as it “arose out of the conduct, transaction, or occurrence set forth or
attempted to be set forth in the original pleading.”3

       It is clear to the Court, and appears undisputed among the parties, that the
amendments now proposed relate back to the same motor vehicle accident
underlying the original Complaint for purposes of Rule 15. Importantly,
Defendants do not argue the amendments are proposed out of bad faith, undue
delay, or inexcusable carelessness, nor have they demonstrated any serious
prejudice to their case. Rather, they urge the Court to deny the Motion because

1
  Super. Ct. Civ. R. 15(a).
2
  See Gerber v. Young, 1987 WL 9671, at *2 (Del. Super. Apr. 6, 1987). See also Paul v.
Chromalytics Corp., 343 A.2d 622, 625 (Del. Super. 1975).
3
  Super. Ct. Civ. R. 15(c). See also Gerber, 1987 WL 9671, at *1 (“If the original pleading gives
fair notice of the general fact situation out of which the claim or defense arises, an amendment
which merely makes more specific what has already been alleged generally, or which changes the
legal theory of the action, will relate back even though the statute of limitations has run in the
interim.”).
Defendants’ “actions do not rise to the legal standard of wanton or reckless”
required for punitive damages.4 While perhaps a relevant consideration for the
jury or on a motion under Superior Court Civil Rule 50, this assertion has simply
no bearing on the Court’s determination under Rule 15(a). Thus, given the nature
of the proposed claims and Delaware’s policy to freely permit amendments absent
a showing of serious prejudice, the Court hereby grants Plaintiffs’ Motion to
Amend the Complaint.

          IT IS SO ORDERED.


                                               /s/ William C. Carpenter, Jr.
                                              Judge William C. Carpenter, Jr.

WCCjr:twp

cc:       Cailah Kerchevall, Civil Case Manager




4
    Defs. Resp. to Pl. Mot. to Amend Compl. at 6, ¶ 16.